Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2022 has been entered.

Response to Amendment
	Applicant’s Amendment filed October 10, 2022 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7-12 and 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taverner et al. (US 2019/0212516 A1) in view of Mccoy (US 2016/0290835 A1) further in view of Wang et al. (US 2015/0104140 A1).
Regarding claim 1, Taverner discloses a logging optical-fiber duct cable (200 in Figs. 2A-2C, see abstract), comprising at least one armor tube (204, see paragraph 0030); an optical fiber protective tube (206) is arranged in each armor tube; a filling layer (paragraph 0036) is arranged in a space between the optical fiber protective tube and the armor tube; and an optical fiber (208) is arranged in the optical fiber protective tube.  
Still regarding claim 1, Taverner teaches the claimed invention except for an external encapsulation layer.  Mccoy discloses an optical cable (15 in Fig. 2) comprising an external encapsulation layer (18) over the cable and optical fibers (16) within said cable; wherein the encapsulation layer is further provided with reinforcing ribs (11, paragraph 0041 discloses the elongate metal strips 11 are made out of a massive volume of metal and therefore will provide reinforcement), and the reinforcing ribs are not in contact with the cable and wherein the encapsulation layer is made from thermoplastic vulcanizate (paragraph 0022).  Since both of the inventions relate to optical cables, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an external encapsulation layer with reinforcing ribs as disclosed by Mccoy in the cable of Taverner for the purpose of providing additional protection, structurally and from abrasion and erosion.  
Still regarding claim 1, the proposed combination of Taverner and Mccoy teaches the claimed invention except for the layers of the optical fiber.  Cook discloses an optical cable (Fig. 1) comprising a core arranged in a high temperature coating; the core coated with a quartz cladding and the high temperature coating comprises a polyimide coating in the abstract, paragraph 0022, claim 7 and claim 10.  Since all of the inventions relate to optical cables, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a quartz cladding and polyimide coating as disclosed by Cook in the cable of the proposed combination of Taverner and Mccoy for the purpose of providing additional protection from bending and high temperatures.  
Regarding claim 3, the proposed combination of Taverner, Mccoy and Cook teaches the claimed invention except for the material of the armor tube.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the armor tube from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, the proposed combination of Taverner and Mccoy teaches the claimed invention except for the material of the protective tube.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the protective tube from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, the proposed combination of Taverner, Mccoy and Cook teaches the claimed invention except for the material of the filling layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the filling layer from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 8-12 and 14-19, Applicant is claiming the product including the process of making the optical fiber duct cable, and therefore are of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964 (Fed. Cir. 1985); and patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form in claims 1, 3, 4 and 7 from which every one of claims 8-12 and 14-19 depend.  Thus a prior art product which possesses the claimed product characteristics can anticipate or render obvious the claim subject matter regardless of the manner in which it is fabricated.  A rejection based on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the status is eminently fair and acceptable. In re Brown and Saffer, 173 USPQ 685 and 688; In re Pilkington, 162 USPQ 147.  As such no weight is given to the process steps recited in claims 8-12 and 14-19.  

Response to Arguments
Applicant's arguments on October 10, 2022, pages 2-4, have been carefully considered but are not persuasive. 
On pages 2-4, Applicant states that a person of ordinary skill in the art would not be motivated to combine the cited references to provide the optical fiber cable of the present application, because "[t]he technical problem to be solved by combining Taverner with the other cited references is different from that in the present application." However, the reason or motivation to modify a reference may be for a different purpose or to solve a different problem than the present invention. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings. In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972). A prima facie rejection therefore can be supported on the basis of providing motivation for one of ordinary skill to combine familiar elements according to known methods to yield predictable results. In this instance, one of ordinary skill would find it obvious to incorporate the external encapsulation layer of Mccoy to provide additional protection, specifically from abrasion and erosion, and to use a quartz cladding and polyimide coating as disclosed by Wang for the purpose of providing protection from bending and high temperatures. The teachings and their respective structural elements from these references can be applied even if one of ordinary skill had not recognized the exact technical problem solved by Applicant. Thus, the rejection is proper and is hereby maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        December 9, 2022